Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
Claims 1-4, 7-14 and 19 are pending in the application. 
Claims 3-4, 8-11, and 13-14 are withdrawn because they are directed to non-elected invention. 
Claims 1-2, 7, 12 and 19 are under the examination.
In the requirement for restriction/election mailed on 09/04/2020, the requirement for the species election is reconsidered and the election of species requirement between mRNA expression detection and protein expression detection is withdrawn.
  	The amendments overcome 112 b rejection and 112 (a) scope of enablement rejections in prior office action. With regard to the limitation of “a skin displaying signs of dryness” recited in claim 2, the argument for 112 b rejection is persuasive, thus, the rejection is removed. 
	With regard to 103 rejection for claims 1, 5-6, 16, 18 and 20 over Beuerman in view of Jung in the prior office action is removed because the argument indicated in page 8-9 of the remarks mailed on 09/29/2021, is persuasive. For example, the response asserts that “Nothing in the cited art would have indicated that LCN1 was expressed and detectable in the skin. Indeed, mucosa and eye are very different from 
 Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 2, 12, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claim 2 is an independent claim. Claim 2 recites a method for the cosmetic treatment of a skin displaying signs of dryness in a subject. Therefore, the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claim 2 is directed the method for diagnosing a skin displaying signs of dryness in a subject or the cosmetic treatment of a skin displaying signs of dryness in a subject that comprises measuring the level of expression of the gene encoding LCN1 in 
Furthermore, the claim 2 further recites method step of “b) on the basis of the level of expression of the gene encoding LCN1 measured in a) determining whether said subject's skin displays signs of dryness; and c) when the skin is identified as displaying signs of dryness in b), treating said skin with a cosmetic composition suitable for reducing and/or slowing the progression of the signs of skin dryness”.
Thus, these method steps require determining signs of dryness in the skin via measured the expression level of LCN1; and determining as to where to perform the administering step or not, based on the measured data. These steps could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). Therefore, the claim 2 is directed to at least once exception (Step 2A, Prong 1: YES), which may be termed an abstract idea. That is a mental process. Claim 2 may be termed a law of nature, an abstract idea or both.


Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The element in the claim 2, “measuring” method step does not integrate the judicial exception because it is a data gathering step. 
The recitation as “c) when the skin is identified as displaying signs of dryness in b), treating said skin with a cosmetic composition suitable for reducing and/or slowing the progression of the signs of skin dryness” is considered a conditional method step, because this method step is not required to perform under all circumstances. The method step ( c) of “treating said  skin…”, is a conditional step as evidenced by the use of the conditional term “when” and is not required to perform when the skin is not identified as displaying signs of dryness in method step (b). Therefore, this method step fails to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 2 recites the method step of measuring the level of expression of the gene encoding LCN1 in a skin sample obtained from the subject. However, the method step measuring the expression of gene encoding LCN1 (Lipocalin-1) in biological samples and protein expression in skin obtained from a subject, was well-understood, routine and conventional prior to the 
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Claim 2 is not directed to patent eligible subject matter. 
Furthermore, claim 12 further limit the process of sample taking and this limitation only serve to narrow the scope of sample taking process. Claim 19 further limit the method step of “measuring” which only serve to limit the type of the measuring technique. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
(New Ground, Necessitated by the amendments)
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Broccardo (Broccardo et al. J ALLERGY CLIN IMMUNOL; 2011; 127; 01: 186-193).
Claim 1 recites “ A method for detecting the level of expression of the protein encoded by LCN1 in a skin, said method comprising the following: 
a) providing a skin sample obtained with an adhesive surface, and
b) measuring the level of expression of the protein encoded by the gene encoding LCN1, in the skin sample”. 
Broccardo teaches the method of detecting protein expression in skin of atopic dermatitis (AD) patients and nonatopic healthy control subjects (see abstract, p 187 col 1-2). Broccardo teaches the method of taking skin sample from skin tapings (e.g. tape discs) (i.e. adhesive surface), for example, taking skin samples from non-lesional skin of non-AD subjects; and lesional skin and non-lesional skin of patients with AD (abstract, p 187 col 1 para 1 and col 2 para 1-2). Broccardo further teaches the method of removing proteins from the tap discs and quantifying protein expression level in the skin sample using liquid chromatography liquid and mass spectrometry analysis (abstract, p 187 col 2). 
Broccardo teaches that 153 proteins were identified for at least one biological sample, including Lipocalin- 1 (P31025) (p 188 col 2, Table E2 second col). Broccardo teaches observing protein expression of Lipocalin- 1 (P31025) in the tested samples (see p 188 col 2 para 3, p 189 col 1 para 1, Table E3 page 193.e6, and Table E4 page 193.e10). Thus, the teachings of Broccardo include the method of taking a skin sample using an adhesive surface and measuring the protein expression level in the sample.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Broccardo (Broccardo et al. J ALLERGY CLIN IMMUNOL; 2011; 127; 01: 186-193), as applied to claim 1, in view of Park [PG Pub No. 20110243795, publication date of 06 October 2011, (W02011/126249 cited in the specification)]. 
With regard to claim 7, which depends from claim 1, the claim recites “wherein the level of expression of the protein encoded by the gene encoding LCN1 is measured using at least one specific ligand of LCN1 protein.
The teachings of Broccardo, as applied to claim 1, are fully incorporated here. 
Broccardo does not teach measuring the level of expression of the protein encoded by the gene encoding LCN1 using at least one specific ligand of LCN1 protein.
In this regard, the specification discloses the method of measuring the level of protein expression the gene encoding LCN1 using an ELISA test (enzyme-linked immunosorbent assay) conducted on a chip (see page 7 line 30-35). The specification further discloses the following; “The term "means for measuring the expression of the gene encoding LCN1" denotes a specific ligand of LCN1 protein, such as for example an antibody, preferably monoclonal, a Fab fragment, an scFv or a nanobody, specific for this protein or a microfluidic chip such as that described in the international application W02011/126249, this chip containing specific ligands for LCN1 protein” (page 6 line 5-16).  

Therefore, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective invention, to have modified of the method of Broccardo, with the method measuring protein expression via measuring at least one specific ligand of LCN1 protein, as taught by Park (via using the chip). Broccardo teaches the method of measuring protein expression via mass spectrometry analysis, although Broccardo does not teach measuring protein expression using enzyme-linked immunosorbent assay (ELISA) assay that include detecting specific antigen-antibody reaction. Park teaches using the chip that is suitable for analyzing proteins of antigens or antibodies (para 004).  The skilled artisan would have found it obvious have combined the method of measuring protein expression of LCN1 using at least one specific ligand of LCN1 protein via the chip, as taught by Park, in the method of Broccardo, in order to have options in measuring LCN1 protein expression levels through different assays. Furthermore, the combination would also provide the method of efficiently measuring the protein expression a small-sized analytical or diagnostic tool using the chip. 

.
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /W.T.J./Examiner, Art Unit 1634      

/JULIET C SWITZER/Primary Examiner, Art Unit 1634